           Case: 1:19-cv-06371 Document #: 1 Filed: 09/25/19 Page 1 of 16 PageID #:1




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS

    TAZJANAE JOHNSON, on behalf of                )
    herself and all other plaintiffs similarly    )
    situated,                                     )
                    Plaintiff,                    )
                                                  )
                    v.                            )         Case No.: 19-cv-6371
                                                  )
    TRUDO REALTY, LLC and                         )
    CHRISTOPHER CATON                             )
              Defendants.                         )


                         CLASS AND COLLECTIVE ACTION COMPLAINT

            NOW COMES Plaintiff Tazjanae Johnson (“Johnson” or “Plaintiff”) on behalf of herself

    and all other plaintiffs similarly situated, by and through her attorneys, and for her Class and

    Collective Action Complaint against Defendants Trudo Realty, LLC and Christopher Caton

    (collectively, “Defendants”) states as follows:

                                            Nature of the Action

      1.    This civil action is brought by the above-named plaintiff who brings this class and

collective action claim for minimum wage and overtime under the Fair Labor Standards Act, 29 U.S.C.

§ 201 et seq. (“FLSA”) pursuant to 29 U.S.C. § 216(b) and under the Illinois Minimum Wage Law

(“IMWL”), 820 ILCS § 105/1 et seq and the Chicago Ordinance on Minimum Wage ("Chicago

Ordinance"), Chicago Mun. Code Chap. 1-24 pursuant to Fed. R. Civ. Pro 23. Plaintiff also brings

individual and class claims under the Biometric Information Privacy Act (“BIPA”), 735 ILCS 14/1 et

seq. pursuant to Fed. R. Civ. Pro 23.

                                                  Parties

      2.    Plaintiff worked as an hourly-rate employee for Trudo.




                                                      1
             Case: 1:19-cv-06371 Document #: 1 Filed: 09/25/19 Page 2 of 16 PageID #:1




       3.     Defendant Trudo is a Chicago-based real estate firm with approximately 50 employees

who work for it.

       4.     Defendant Trudo is an enterprise engaged in commerce or in the production of goods for

commerce within the meaning of Section 203(s)(1)(A) of the FLSA.

       5.     During the last three years, Defendant Trudo’s annual gross volume of sales made or

business done has exceeded $500,000, exclusive of excise tax.

       6.     Defendant Trudo is the Plaintiff’s “employer” as that term is defined by the FLSA. 29

U.S.C. § 203(d).

       7.     Defendant Trudo is the Plaintiff’s “employer” as defined by the IMWL. 820 ILCS

105/3(c)

       8.     Plaintiff was Defendants’ “employee” as that term is defined by the FLSA. 29 U.S.C.

§203(e)(1)

       9.     Plaintiff was Defendants’ “employee” as that term is defined by the IMWL. 820 ILCS

105/3(d)

       10.     Defendant Caton is Trudo’s owner and managing broker. He signs paychecks and

retains control over, and directed, the pay practices described in this Complaint.

       11. Subject matter jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and 28

USC 1367 and by 29 U.S.C. § 216(b) and venue is appropriate because Defendants in Chicago,

Illinois.

                                            Factual Allegations

      Minimum Wage and Overtime Allegations:

       12. Plaintiff worked for Defendants within the past three years as an employee, although they

attempted to misclassify her as an independent contractor.



                                                      2
            Case: 1:19-cv-06371 Document #: 1 Filed: 09/25/19 Page 3 of 16 PageID #:1




      13. To avoid paying workers minimum wage and overtime, the Defendants misclassify

workers, including Plaintiff, as independent contractors.        They, however, are not independent

contractors.

      14. Defendants intentionally did not pay Plaintiff and similarly situated employees proper

overtime wages of one and one-half time their regular rate of pay for all hours worked above forty

hours in a work week and also failed to pay them their minimum wages.

      15. Despite working 35-45 hours (or more per week), the Plaintiff was not paid any base wage

but was paid on a commission only structure. As an example, Plaintiff worked from mid-July until

September 10, 2019. During that time she was paid one commission for $1,400. As such, she earned

approximately $4.00 per hour. She also was not paid overtime premiums.

      16. Plaintiff performed her job responsibilities for Defendant in the State of Illinois and

specifically in the City of Chicago.

      17. Other similarly situated employees have been employed by the Defendant and have not

been paid the required overtime wages at one and one-half times their regular rate of pay and minimum

wages as required by law.

      18. The named Plaintiff, and similarly situated employees, were not exempt from the overtime

provisions of the FLSA.

    The Biometric Information Privacy Act Allegations.

      19.      In the early 2000’s, major national corporations started using Chicago and other

locations in Illinois to test “new [consumer] applications of biometric-facilitated financial

transactions, including finger-scan technologies at grocery stores, gas stations, and school cafeterias.”

740 ILCS 14/5(b). Given its relative infancy, an overwhelming portion of the public became weary of

this then-growing, yet unregulated, technology. See 740 ILCS 14/5.



                                                      3
            Case: 1:19-cv-06371 Document #: 1 Filed: 09/25/19 Page 4 of 16 PageID #:1




      20.       In late 2007, a biometrics company called Pay By Touch—which provided major

retailers throughout the State of Illinois with fingerprint scanners to facilitate consumer

transactions—filed for bankruptcy. That bankruptcy was alarming to the Illinois Legislature because

suddenly there was a serious risk that millions of fingerprint records—which, are unique biometric

identifiers, can be linked to people’s sensitive financial and personal data—could now be sold,

distributed, or otherwise shared through the bankruptcy proceedings without adequate protections for

Illinois citizens. The bankruptcy also highlighted the fact that most consumers who had used that

company’s biometric scanners were completely unaware that the scanners were not actually

transmitting data to the retailer who deployed the scanner, but rather to the now-bankrupt company,

and that their unique biometric identifiers could now be sold to unknown third parties.

      21.      Recognizing the “very serious need [for] protections for the citizens of Illinois when it

[came to their] biometric information,” Illinois enacted the BIPA in 2008. See Illinois House

Transcript, 2008 Reg. Sess. No. 276; 740 ILCS 14/5.

      22.     The BIPA is an informed consent statute which achieves its goal by making it unlawful

for a company to, among other things, “collect, capture, purchase, receive through trade, or otherwise

obtain a person’s or a customer’s biometric identifiers or biometric information, unless it first:

                    (1) informs the subject . . . in writing that a biometric identifier or biometric
                    information is being collected or stored;

                    (2) informs the subject . . . in writing of the specific purpose and length of term
                    for which a biometric identifier or biometric information is being collected,
                    stored, and used; and

                    (3) receives a written release executed by the subject of the biometric identifier or
                    biometric information.

    740 ILCS 14/15(b).

      23.     The BIPA specifically applies to employees who work in the State of Illinois. BIPA

defines a “written release” specifically “in the context of employment [as] a release executed by an

                                                       4
              Case: 1:19-cv-06371 Document #: 1 Filed: 09/25/19 Page 5 of 16 PageID #:1




employee as a condition of employment.” 740 ILCS 14/10.

        24.        Biometric identifiers include retina and iris scans, voiceprints, scans of hand and

face geometry, and—most importantly here—fingerprint. See 740 ILCS 14/10. Biometric information

is separately defined to include any information based on an individual’s biometric identifier that is

used to identify an individual. See id.

        25.      The BIPA also establishes standards for how companies in possession of biometric

identifiers and biometric information must handle them. See 740 ILCS 14/15(c)–(d). For instance, the

BIPA requires companies to develop and comply with a written policy—made available to the

public—establishing a retention schedule and guidelines for permanently destroying biometric

identifiers and biometric information when the initial purpose for collecting such identifiers or

information has been satisfied or within three years of the individual’s last interaction with the

company, whichever occurs first. 740 ILCS 14/15(a).

        26.      Ultimately, the BIPA is simply an informed consent statute. Its narrowly tailored

provisions place no absolute bar on the collection, sending, transmitting or communicating of

biometric data. For example, the BIPA does not limit what kinds of biometric data may be collected,

sent, transmitted, or stored. Nor does the BIPA limit to whom biometric data may be collected, sent,

transmitted, or stored. The BIPA simply mandates that entities wishing to engage in that conduct

must make proper disclosures and implement certain reasonable safeguards.

        27.     By the time the BIPA passed through the Illinois Legislature in mid-2008, many

companies who had experimented with using biometric data as an authentication method stopped

doing so, at least for a time. That is because Pay By Touch’s bankruptcy, described above, was

widely publicized and brought attention to consumers’ discomfort with the use of their biometric

data.



                                                       5
            Case: 1:19-cv-06371 Document #: 1 Filed: 09/25/19 Page 6 of 16 PageID #:1




      28.     Unfortunately, Defendants failed to address these concerns. Trudo continues to collect,

store, and use workers biometric data in violation of the BIPA.

      29.     Specifically, Trudo uses the KeyTrak system in order to keep track of its key inventory.

Trudo employees use their fingerprint as a means of authentication to access a key and to create an

audit trail identifying the employee who check out a key.

      30.    Trudo failed to inform employees of the complete purposes for which it collects their

sensitive biometric data or to whom the data is disclosed, if at all.

      31.     Trudo similarly failed to provide employees with a written, publicly available policy

identifying its retention schedule, and guidelines for permanently destroying employees’ fingerprints

when the initial purpose for collecting or obtaining their fingerprints is no longer relevant, as required

by the BIPA. An employee who leaves their job does so without any knowledge of when their

biometric identifiers will be removed from Trudo’s databases—or if they ever will be.

      32. The Pay By Touch bankruptcy that catalyzed the passage of the BIPA highlights why

conduct such as Trudo’s—where the employees are aware that they are providing biometric

identifiers to their employer but are not aware of the full extent of the reasons they are doing so, nor

are informed who else is receiving this data—is so dangerous. That bankruptcy spurred Illinois

citizens and legislators to realize a critical point: it is crucial for people to understand when providing

biometric data who exactly is collecting it, who it will be transmitted to, for what purposes, and for

how long. But Trudo disregards these obligations, and instead unlawfully collects, stores, and uses

employees’ biometric identifiers and information without proper consent.

      33.     Ultimately, Trudo disregards employees’ statutorily protected privacy rights by

violating the BIPA.

    FACTS SPECIFIC TO PLAINTIFF



                                                       6
            Case: 1:19-cv-06371 Document #: 1 Filed: 09/25/19 Page 7 of 16 PageID #:1




      34.       Plaintiff worked for Defendant in Illinois, ending in 2019.

      35.       Plaintiff was not exempt from the overtime or minimum wage provisions of the FLSA,

IMWL or the Chicago Ordinance.

      36.       Defendant required Plaintiff to scan Plaintiff’s fingerprint so that it could use it as an

authentication method to grant access to its key inventory and track employee access.

      37.       Each time Plaintiff wanted to obtain a key, she used the biometric system.

      38.       Defendants never informed Plaintiff of the specific limited purposes or length of time

for which it collected, stored, or used fingerprints.

      39.        Similarly, Defendant never informed Plaintiff of any biometric data retention policy it

developed, nor whether it will ever permanently delete fingerprints.

      40.        Plaintiff never signed a written release allowing Defendants to collect or store

fingerprints.

      41.        Plaintiff has continuously and repeatedly been exposed to the risks and harmful

conditions created by Defendants violations of the BIPA alleged herein.

      42.       Plaintiff now seeks liquidated damages under BIPA as compensation for the injuries

Defendant Trudo has caused.

    CLASS AND COLLECTIVE ACTION ALLEGATIONS

      43. Plaintiff seeks to maintain her overtime lawsuit as a Collective pursuant to 29 U.S.C.

§216(b) and as a Class pursuant to Fed. R. Civ. Pro. 23 on behalf of herself and all other non-exempt

employees who were not fully compensated for overtime hours worked because their received premium

pay that was not factored into their overtime date.

      44. Plaintiff and other similarly situated current and former employees in the asserted class

were subject to Defendant’s policies and regularly worked over 40 hours per week but were not fully



                                                        7
            Case: 1:19-cv-06371 Document #: 1 Filed: 09/25/19 Page 8 of 16 PageID #:1




paid their overtime hours at one and one-half times their regular rate of pay or even their basic minimum

wages.

      45. Plaintiff and asserted members of the Collective and Class are similarly situated because,

inter alia, they all were not paid the required overtime rate of one and one-half times their regular rate

of pay for all work in excess of 40 hours per week and/or were not properly compensated due to

Defendant’s policies, and had such rights undermined and neglected by Defendant’s unlawful practices

and policies

      46. Defendant has encouraged, permitted, and required the Class and Collective to work

without required minimum wage compensation and overtime compensation of one and one-half times

the regular rate of pay and without being paid for all time.

      47. Defendant has known that Plaintiff and other members of the Class and Collective have

been deprived of required compensation and overtime compensation. Nonetheless, Defendant has

operated under a scheme to deny the Plaintiff and the Class and Collective the required compensation

and one and one-half time their regular rate of pay for work in excess of 40 hours and also did not pay

them their overtime compensation.

      48.        Plaintiff also seeks to maintain a separate Class pursuant to Fed. R. Civ. Pro 23 on behalf

of herself and all other employees who had their biometric information collected by Defendant without

written consent.

      49.       Plaintiff and other similarly situated current and former employees had their biometric

information collected by Defendant without consent. Plaintiff seeks to maintain her biometric class

action on behalf of the following class:

               All workers in the State of Illinois who had their fingerprints collected, captured, received,
               otherwise obtained, or disclosed by Defendant.

      50.       The following people are excluded from the Class: (1) any Judge presiding over this action


                                                         8
          Case: 1:19-cv-06371 Document #: 1 Filed: 09/25/19 Page 9 of 16 PageID #:1




and members of their families; (2) Defendant, Defendant’s subsidiaries, parents, successors,

predecessors, and any entity in which the Defendant or its parents have a controlling interest and its

current or former officers and directors; (3) persons who properly execute and file a timely request for

exclusion from the Class; (4) persons whose claims in this matter have been finally adjudicated on the

merits or otherwise released; (5) Plaintiff’ counsel and Defendant’s counsel; and (6) the legal

representatives, successors, and assigns of any such excluded persons.

      51.Numerosity: The exact number of Class members is unknown to Plaintiff at this time, but it

is clear that individual joinder is impracticable. Defendant has collected, captured, received, or

otherwise obtained biometric identifiers or biometric information from at least hundreds of employees

who fall into the definition of the Class. Ultimately, the Class members will be easily identified through

Defendant’s records.

      52. Commonality and Predominance: There are many questions of law and fact common to

the claims of Plaintiff and the Class, and those questions predominate over any questions that may

affect individual members of the Class. Common questions for the Class include, but are not necessarily

limited to the following:

                    a) whether Defendant collected, captured, or otherwise obtained Plaintiff and the
                       Class’ biometric identifiers or biometric information;

                    b) whether Defendant properly informed Plaintiff and the Class of its purposes for
                       collecting, using, and storing their biometric identifiers or biometric
                       information;

                    c) whether Defendant obtained a written release (as defined in 740 ILCS 14/10)
                       to collect, use, and store Plaintiff and the Class’ biometric identifiers or
                       biometric information;

                    d) whether Defendant has sold, leased, traded, or otherwise profited from Plaintiff
                       and the Class’s biometric identifiers or biometric information;

                    e) whether Defendant developed a written policy, made available to the public,
                       establishing a retention schedule and guidelines for permanently destroying


                                                      9
          Case: 1:19-cv-06371 Document #: 1 Filed: 09/25/19 Page 10 of 16 PageID #:1




                        biometric identifiers and biometric information when the initial purpose for
                        collecting or obtaining such identifiers or information has been satisfied or
                        within three years of their last interaction, whichever occurs first;

                    f) whether Defendant complies with any such written policy (if one exists); and

                    g) whether Defendant used Plaintiff and the Class’ fingerprints to identify them.

      53.Adequate Representation: Plaintiff will fairly and adequately represent and protect the

interests of the Class and have retained counsel competent and experienced in complex litigation and

class actions. Plaintiff has no interests antagonistic to those of the Class, and Defendant has no defenses

unique to Plaintiff. Plaintiff and their counsel are committed to vigorously prosecuting this action on

behalf of the members of the Class, and have the financial resources to do so. Neither Plaintiff nor their

counsel have any interest adverse to those of the other members of the Class.

      54.Appropriateness: This class action is appropriate for certification because class proceedings

are superior to all others available methods for the fair and efficient adjudication of this controversy

and joinder of all members of the Class is impracticable. The damages suffered by the individual

members of the Class are likely to have been small relative to the burden and expense of individual

prosecution of the complex litigation necessitated by Defendant’s wrongful conduct. Thus, it would be

virtually impossible for the individual members of the Class to obtain effective relief from Defendant’s

misconduct. Even if members of the Class could sustain such individual litigation, it would not be

preferable to a class action because individual litigation would increase the delay and expense to all

parties due to the complex legal and factual controversies presented in their Complaint. By contrast, a

class action presents far fewer management difficulties and provides the benefits of single adjudication,

economies of scale, and comprehensive supervision by a single court. Economies of time, effort, and

expense will be fostered and uniformity of decisions will be ensured.

                             COUNT I - FAIR LABOR STANDARDS ACT
                              (Plaintiff Individually and on Behalf of All


                                                      10
          Case: 1:19-cv-06371 Document #: 1 Filed: 09/25/19 Page 11 of 16 PageID #:1




                      Similarly Situated Employees Pursuant to 29 U.S.C. §216)

      55. The Plaintiff re-alleges and incorporates the prior allegations of this Complaint.

      56. Under the FLSA, Plaintiff and the Collective were entitled to be paid at the overtime rate

by Defendant for each hour worked in excess of 40 hours each work week at one and one-half times

their regular rate of pay. They also were required to be paid the statutory minimum wage.

      57. Defendant failed to compensate the Collective at the proper overtime rate or the required

minimum wage.

      58. Upon information and belief, Defendant’s practices were not based upon Defendant’s

review of any policy or publication of the United States Department of Labor and therefore was willful

and deliberate.

      59. Due to Defendant’s violations of the FLSA, the FLSA Class is entitled to recover from

Defendant their unpaid compensation, liquidated damages, reasonable attorney’s fees, and the costs of

this action, pursuant to 29 U.S.C.§216(b).

            WHEREFORE, the Plaintiff requests the following relief, individually and on behalf of

    similarly situated employees:

            A.     A declaratory judgement that Defendant violated the wage provisions of the FLSA

                   as to the Plaintiff and similarly situated employees;

            B.     A declaratory judgment that Defendant’s violations of the FLSA was willful;

            B.     Unpaid compensation;

            B.     An additional amount equal as liquidated damages;

            C.     Prejudgment interest;

            D.     Reasonable attorneys’ fees, and costs and disbursements of this action, pursuant to

                   29 U.S.C. § 216(b); and



                                                    11
          Case: 1:19-cv-06371 Document #: 1 Filed: 09/25/19 Page 12 of 16 PageID #:1




            E.     Such other and further relief as this Court deems appropriate and just.

                          COUNT II - ILLINOIS MINIMUM WAGE LAW
                              (Plaintiff Individually and on Behalf of All
                    Similarly Situated Employees Pursuant to Fed. R. Civ. Pro 23)

      60.Plaintiff hereby alleges and incorporates the prior allegations of this Complaint, as is fully set

forth herein.


      61. This count arises from Defendant’s violation of the minimum wage and overtime

compensation provisions of the IMWL, 820 ILCS § 105/1 et seq.


      62. Under the IMWL, Defendant was and remains obligated to compensate Plaintiff, and

similarly situated employees, for all hours worked in excess of 40 hours in any individual work week

and also at the applicable minimum wage.


      63. Plaintiff was regularly permitted, encouraged and/or required to work in excess of 40 hours

per week but was not compensated at the required one and one-half times her regular rate for such

overtime work and also not paid for overtime.


      64. By failing to pay overtime compensation due to Plaintiff, Defendants willfully, knowingly

and/or recklessly violated the IMWL which requires overtime compensation of one and one-half times

the regular rate to be paid and statutory minimum wages.


      65. As a result of Defendant’s policy and practices, Plaintiff and similarly situated employees

have been damaged in that they have not received wages due to them pursuant to the IMWL.


            WHEREFORE, Plaintiff requests the following relief individually and on behalf of

    similarly situated employees:




                                                      12
     Case: 1:19-cv-06371 Document #: 1 Filed: 09/25/19 Page 13 of 16 PageID #:1




       A.      A Declaratory Judgement that Defendant violated the wage provisions of the

               IMWL as to the Plaintiff and similarly situated employees;

       B.      A declaratory judgement that Defendant’s violations of the IMWL were willful;

       C.      Unpaid compensation;

       D.      A judgment of punitive damages, including statutory interest of 5% per month, as

               provided by IMWL;

       E.      A judgement of reasonable attorney’s fees and costs incurred in filing this action;

               and

       F.      Such other and further relief as this Court deems appropriate and just.

 COUNT III - VIOLATION OF THE CHICAGO ORDINANCE ON MINIMUM WAGE
 (Plaintiff Individually And On Behalf Of All Similarly Situated Employees Pursuant to
                         Fed. R. Civ. Pro. 23 Against Defendants)

       55. Plaintiff hereby realleges and incorporates paragraphs 1 through 54 of this

Complaint, as if fully set forth herein.

       56. This count arises from Defendants' violation of the minimum wage provisions of

the Chicago Ordinance, Chicago Muni. Code, Chapter 1-24-010, et seq.

       57.     Plaintiff and similarly situated employees are "covered employees" as that term is

defined in the Chicago Ordinance.

       58.     Defendants are each "Employers" as that term is defined in the Chicago

Ordinance.

       59.     Prior to the filing of this Complaint, Defendants did not post the notice

concerning the Chicago Ordinance and did not provide Plaintiff or other similarly situated

employees with notice with their first paycheck as required by the Chicago Ordinance.

       60.     Under the Chicago Ordinance, Defendants were and remain obligated to



                                                13
     Case: 1:19-cv-06371 Document #: 1 Filed: 09/25/19 Page 14 of 16 PageID #:1




compensate Plaintiff and similarly situated employees at a rate of no less than $13 per hour for

all hours worked in the City of Chicago after July 1, 2019 and at lesser rates prior to that time.

       61.       Defendants have failed to pay Plaintiff and similarly situated employees the

minimum wage required by the Chicago Ordinance.

WHEREFORE, Plaintiff prays for a judgment against Defendants as follows:

       A.        Certification of a class of Plaintiffs;

       B.        A declaratory judgment that Defendants have violated the Chicago Ordinance as

to the Plaintiff and the Class;

       C.        A declaratory judgment that Defendants' violations of the Chicago Ordinance

were willful;

       D.        A judgment to Plaintiff and the Class in the amount of unpaid wages;

       E.        A judgment to Plaintiff and the Class of treble damages as provided by the

Chicago Ordinance;

       F.        A judgment to Plaintiff and the Class of reasonable attorneys' fees;

       G.        Costs incurred in filing this action; and

       H.        Such other and further relief as this Court deems appropriate and just.

                  COUNT IV – BIOMETRIC INFORMATION PRIVACY ACT
                                        735 ILCS 14/1, et seq.
                            (Plaintiff Individually and on Behalf of All
                  Similarly Situated Employees Pursuant to Fed. R. Civ. Pro 23)



                62.       Plaintiff hereby alleges and incorporates the prior allegations of this

     Complaint, as is fully set forth herein.

                63.               Defendant violated the Biometric Information Privacy Act

     (“BIPA”)by collecting and storing worker’s biometric information, including Plaintiff’s


                                                     14
    Case: 1:19-cv-06371 Document #: 1 Filed: 09/25/19 Page 15 of 16 PageID #:1




    information, and failing to inform Plaintiff or similarly situated employees in writing, and

    failing to obtain a written release regarding biometric information from employees.

            64.            Defendant collected and stored Plaintiff’s and similarly situated

    employees’ biometric data by utilizing a biometric key tracking system.

            65.            Fingerprints are a unique and permanent identifier, the collection of

    which puts Plaintiff and other employees’ privacy at risk. This is the very risk that BIPA is

    intended to protect against.

            66.            Plaintiff and other similarly situated current and former employees

    were aggrieved by the above conduct.

     WHEREFORE, Plaintiff requests the following relief on behalf individually and on behalf

     of all similarly situated:

     A. Injunctive and equitable relief as is necessary to protect the Plaintiff and Class by

         requiring Defendants comply with BIPA’s requirements for the collection, storage, and

         use of biometric identifiers and biometric information as described herein;

     B. Statutory damages per violation for each of BIPA violation;

     C. Reasonable attorneys’ fees and costs and other litigation expenses pursuant to 740 ILCS

         14/20(3)

                                  DEMAND FOR JURY TRIAL

      Plaintiffs demand a trial by jury on all questions of fact raised by this Complaint, including

FLSA claims.




                                               15
    Case: 1:19-cv-06371 Document #: 1 Filed: 09/25/19 Page 16 of 16 PageID #:1




Dated: September 23, 2019                   Respectfully Submitted,

                                            By: /s/ David Fish
                                            One of the Attorneys for the Plaintiff
David J. Fish
Kimberly Hilton
John Kunze
Thalia Pacheco
THE FISH LAW FIRM P.C.
200 E 5th Ave Suite 123
Naperville, IL 60563




                                       16
